Citation Nr: 1131480	
Decision Date: 08/26/11    Archive Date: 09/07/11

DOCKET NO.  08-03 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for Type 1 diabetes mellitus. 

2.  Entitlement to service connection for Type 1 diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1983 to November 1983.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which reopened a previously denied claim for service connection for Type 1 diabetes mellitus and denied that claim on the merits.  

In a February 2008 written statement, the Veteran requested a hearing before a Decision Review Officer in support of his claim.  He was subsequently scheduled for a February 2010 hearing at the RO.  However, the Veteran did not report for that hearing.  He thereafter indicated that he had been unable to attend due to health problems and did not request that the hearing be rescheduled.  Accordingly, the Board considers the Veteran's hearing request to have been withdrawn.  

Additionally, the Veteran has filed a motion to advance his claim on the docket based on serious illness.  That motion is granted pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2).

The issue of entitlement to service connection for Type 1 diabetes mellitus is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  An October 1992 RO rating decision denied service connection for Type 1 diabetes mellitus.  The Veteran did not timely appeal that decision.

2.  The evidence received subsequent to the last final denial of the Veteran's claim is new, and is also material because it raises a reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  The October 1992 RO decision that denied the Veteran's Type 1 diabetes mellitus claim is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2010).

2.  New and material evidence has been received to reopen a claim for service connection for Type 1 diabetes mellitus.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In October 1992, the RO denied the Veteran's claim for service connection for Type 1 diabetes mellitus.  The Veteran did not appeal that decision.  Thereafter, in an August 2006 rating decision, the RO reopened and denied that claim.  While the RO denied the claim on the merits, the Board must still consider the question of whether new and material evidence has been received to reopen the claim because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate that claim de novo.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2010).  Thus, the RO's October 1992 denial of the Veteran's claim became final because he did not perfect a timely appeal.

A claim of entitlement to service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence before the RO at the time of the October 1992 decision consisted of the Veteran's July 1983 enlistment examination report, which did not contain any complaints or clinical findings of diabetes or related symptoms.  On the contrary, that report indicated that, at the time of his entry into service, the Veteran had described himself as being "in good health."

Also of record at the time of the prior adjudication were service medical records, showing that the Veteran had been hospitalized in October 1983 for acute upper respiratory problems, which had been diagnosed as pneumonia.  During his hospitalization, the Veteran had reported a family history of diabetes and contemporaneous clinical testing had revealed that he met the diagnostic criteria for that disease.  The Veteran had been subsequently placed on a restricted diet and prescribed insulin to control his symptoms, which included excessive fatigue and weight loss.  Subsequent service records showed that in November 1983, an Entrance Physical Standards Board had determined that the Veteran was medically unfit for active duty due to his diabetes mellitus, which had preexisted service.  Later that month, the Veteran had been granted a medical discharge for failing to meet procurement fitness standards, but had not been diagnosed with any disability on separation.

Based on the evidence then of record, the October 1992 adjudicators determined that the Veteran's Type I diabetes mellitus constituted a preexisting condition that had not been permanently aggravated during his brief period of service.  Consequently, his claim for service connection was denied.  

In support of his application to reopen his claim, the Veteran has submitted post-service medical records, which document his extensive inpatient and outpatient treatment for diabetes and related complications, including end-stage renal failure, erectile dysfunction, coronary atherosclerosis, essential hypertension, diabetic retinopathy, and polyneuropathy necessitating a right below-the-knee amputation.  The Veteran also has provided Social Security Administration (SSA) records showing that he has been afforded SSA disability benefits for diabetic gastroparesis and chronic renal failure, status-post kidney transplant.

In addition to the above clinical evidence, the Veteran has submitted a series of written statements in which he emphatically denies any history of diabetes or related health problems prior to entering the military.  The Veteran has also asserted that, regardless of whether his diabetes preexisted service, his symptoms worsened in the course of his basic training in a climate in Fort Dix, New Jersey that was significantly colder than his native Alabama.  Additionally, the Veteran has contended that his diabetes has become progressively more severe in the decades since he left the military.

The Board observes that the Veteran is competent to report the in-service onset of excessive fatigue, weight loss, and related diabetes symptoms of which he has personal knowledge.  Layno v. Brown, 6 Vet. App. 465 (1994).  Similarly, he is competent to report that he has experienced progressively more severe manifestations of Type I diabetes mellitus since leaving the military.  Moreover, the Veteran's lay statements are presumed credible for the purpose of determining whether they are new and material.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

The Board finds that the Veteran's recent statements, combined with the newly received post-service clinical and SSA records, are both new and material.  That newly received lay and clinical evidence was not previously considered by agency decision makers, is not cumulative or redundant, relates to unestablished facts necessary to substantiate the Veteran's claim, and raises a reasonable possibility of substantiating that claim.  38 C.F.R. § 3.303 (2010).  Specifically, that newly submitted evidence corroborates the Veteran's contention that his Type I diabetes mellitus first manifested in active service and has been characterized by a continuity of progressively worsening symptoms since that time.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Alternatively, that new evidence tends to support the claim of worsening of a condition that the October 1992 adjudicators determined had preexisted service, thereby supporting the Veteran's contentions that his diabetes was permanently aggravated in the military.  That new evidence is presumed credible for the purpose of determining whether or not to reopen the claim.

New evidence is sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin or aggravation of a Veteran's disability, even where it may not convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Here, the new evidence submitted in support of the Veteran's claim relates to previously unestablished facts, which tend to show that his currently diagnosed Type I diabetes mellitus either arose in the military or is etiologically related to his period of service based on a theory of aggravation.  Therefore, the Board finds that new evidence, when presumed credible for the purpose of determining whether it is material, is material.  Accordingly, the Veteran's claim is considered reopened.  To that extent only, the appeal is allowed.


ORDER

New and material evidence has been submitted to reopen the claim of entitlement to service connection for Type I diabetes mellitus.  To that extent only, the appeal is allowed.


REMAND

Although the Board regrets the delay, additional development is needed prior to the disposition of the Veteran's newly reopened claim.

The Veteran has presented lay and clinical evidence indicating that his currently diagnosed Type I diabetes mellitus and related symptoms were caused or permanently worsened during his exposure to a northern climate while in basic training at Fort Dix, New Jersey.  

When no preexisting condition is noted at the time a Veteran enters service, the presumption of soundness arises and he is presumed to have been sound upon entry.  The presumption of soundness may only be rebutted by clear and unmistakable evidence that the Veteran's disability was preexisted his entrance to service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. § 3.304(b) (2010).  

A preexisting injury or disease will be considered to have been aggravated by active military service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the normal progress of the disease.  38 C.F.R. § 3.306 (2010).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2002 & 2011); 38 C.F.R. § 3.306 (2010).  However, where the pre-service disability is shown to have increased in severity in service, clear and unmistakable evidence is required to rebut the presumption of aggravation.  That includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b) (2010).

In this case, the record does not contain any evidence of pre-service treatment for diabetes or related symptoms.  Moreover, the report of the Veteran's July 1983 enlistment examination is negative for any complaints or clinical findings of health problems suggestive of diabetes.  However, subsequent service medical records reveal that, less than a month after entering basic training, the Veteran was hospitalized for pneumonia and other symptoms, including fatigue and weight loss, which were found to warrant a diagnosis of Type I diabetes mellitus.  The Veteran was placed on a controlled diet and given insulin injections.  He was then referred to an Entrance Physical Standards Board, which determined that his condition had existed prior to service.  The Veteran was discharged on the grounds of medical unsuitability, but was not found to have any active-stage disability on separation.

The post-service evidence is replete with records of treatment for diabetes and related conditions, including end-stage renal failure and diabetic polyneuropathy, for which the Veteran has undergone a kidney replacement and a right below-the-knee amputation.  He also has been awarded SSA disability benefits for complications arising from diabetes. 

The Board is mindful that the Veteran now denies that his Type 1 diabetes mellitus existed prior to service and has taken issue with the Entrance Physical Standards Board's finding of a preexisting diabetic condition.  In this regard, the Board observes that, to the extent the Entrance Physical Standards Board based its finding on the Veteran's own reported family history of diabetes, its determination is not probative.  Indeed, an in-service lay account, alone, is insufficient to rebut the presumption of soundness on entry.  Gahman v. West, 13 Vet. App. 148 (1999) (recorded history provided by a lay witness does not constitute competent medical evidence sufficient to overcome the presumption of soundness, even when such is recorded by medical examiners).  Moreover, a medical board's conclusory, unsubstantiated findings that a disorder preexisted service have also been deemed insufficient to rebut the presumption of soundness.  Miller v. West, 11 Vet. App. 345 (1998).  Further, even if the Board were to accept the Entrance Physical Standards Board's determination as evidence of preexisting diabetic condition, it would still need to consider whether that preexisting disorder was aggravated in service.  38 U.S.C.A. § 1111 (West 2002 & 2011); 38 C.F.R. § 3.304(b) (2010).  

The Board is cognizant of the Veteran's own assertions that his diabetes symptoms either began in service or were aggravated therein and have progressively worsened over time.  Although a lay person, he is competent to report a history of in-service and post-service diabetic symptoms, such as fatigue, weight loss, kidney pain, and peripheral nerve problems, of which he has personal knowledge.  Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, his account is presumed credible in the absence of any evidence to the contrary.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Nevertheless, in order to warrant a grant of service connection, there must be probative evidence that the Veteran's diabetes is etiologically related to his brief period of active duty.  Moreover, to establish service connection on the basis of aggravation, there must be probative evidence of a permanent in-service worsening of a preexisting diabetic condition.  38 C.F.R. § 3.306 (2010).  The Veteran has not been shown to have the requisite clinical expertise to render an opinion on diagnosis, causation, or aggravation of a medical condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, his statements, standing alone, are insufficient to warrant a grant of service connection either on a direct basis or upon a theory of aggravation.  Additionally, the Board observes that, while diabetes is a condition for which service connection may be rebuttably presumed if it manifests within a year after service, that presumption does not apply to the Veteran due to his serving on active duty for less than 90 days.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

VA's duty to assist includes a duty to provide a medical examination or to obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. App. 69 (1995).  In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination).

In this case, the Veteran has not yet been afforded a VA examination in support of his newly reopened claim.  In light of the aforementioned evidence, it remains unclear whether his Type I diabetes mellitus constitutes a preexisting condition that underwent a permanent worsening during his period of military service or is otherwise related to that period of service.  Accordingly, the Board finds that a remand for a VA examination and opinion addressing the etiology of the Veteran's diabetes is necessary in order to fully and fairly address the merits of his claim.  That VA examination and opinion should include a review of all pertinent evidence in the Veteran's claims folder.  38 C.F.R. § 4.1 (2010).  

Finally, pertinent medical records appear to be outstanding.  The most recent medical records associated with the Veteran's claims folder are dated in December 2007.  However, in a March 2010 statement, the Veteran indicated that he was currently receiving treatment in an intensive care unit (ICU) for diabetes-related health problems.  He did not specify whether the ICU in question was part of a VA medical facility.  38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Even if the treatment records were generated at a private facility, however, the Board finds that efforts should be made to obtain such records as the Veteran claim is already being remanded for additional development on other grounds.  Therefore, on remand, the RO should request that the Veteran either identify the VA facility where he underwent ICU treatment or, if treated at a private facility, provide a signed authorization for the release of his ICU records.  While the Board recognizes that the Veteran previously provided a signed authorization for the release of his private medical provider's records, it should be explained that his reauthorization of the release of any additional private records is necessary before those records may be obtained.

Accordingly, the case is REMANDED to the RO for the following actions:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.

1.  Contact the Veteran and request that he identify the VA or private medical facility where he received ICU treatment for diabetes-related complications in March 2010.  Then, after securing any necessary authorization from the Veteran, obtain and associate with the claims folder all outstanding records from the designated VA or private facility.  Explain to the Veteran that his previous authorization for the release of private medical records has expired, and that he will need to reauthorize the release of any additional private records in order for VA to obtain them.  All attempts to secure the Veteran's records must be documented in the claims folder.  The Veteran should also be advised to submit any additional pertinent medical records in his own possession or to provide VA with sufficient information to obtain such records on his behalf.  

2.  After the above development has been completed, schedule the Veteran for a VA examination to assess the etiology of his currently diagnosed Type 1 diabetes mellitus.  The examiner should review the claims folder and should note that review in the report.  The examiner should provide a rationale for the opinion and reconcile it with all relevant evidence of record, including the July 1983 service entrance examination report, which was negative for any evidence of diabetes on entry; the subsequent service medical records showing diagnoses of and treatment for Type I diabetes mellitus; and the Entrance Physical Standards Board's November 1983 determination that this disease preexisted service.  The VA examiner should also consider the Veteran's post-service medical and SSA records, which show extensive treatment for Type I diabetes mellitus and related symptoms, and the Veteran's assertions that his condition was caused or permanently aggravated during his period of active service.  Finally, the VA examiner should consider all evidence regarding a continuity of diabetes symptomatology since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Specifically, the VA examiner's opinion should address the following:  

a)  State whether there is clear and unmistakable evidence that the Veteran's Type I diabetes mellitus preexisted service.  

b)  State whether it is at least as likely as not (50 percent or greater probability) that any preexisting Type I diabetes mellitus was aggravated or permanently worsened by the Veteran's exposure to a northern climate during basic training or by any other aspect of his active service. 

c)  State whether there is clear and convincing evidence that any preexisting Type I diabetes mellitus was not aggravated by service or that any increase in disability was due to the natural progression of the disease.

d)  If there is not clear and convincing evidence that the Veteran's Type I diabetes mellitus preexisted service, state whether it is at least as likely as not (50 percent or greater probability) that the disease is etiologically related to any aspect of his service or first manifested during his service. 

3.  Then, readjudicate the claim.  If any aspect of the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans  
Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


